Citation Nr: 1626129	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial increased disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to June 23, 2014, and 70 percent disabling on and after June 23, 2014.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 17, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to December 1971 and from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  The Veteran requested a videoconference hearing in connection with his appeal.  However, he later withdrew the request in a March 2013 written correspondence.  38 C.F.R. § 20.704(e) (2015).  In February 2014 and November 2014, the Board remanded the claim for additional development.  

During the course of this appeal, the AOJ awarded a 70 percent disability rating for the Veteran's PTSD, effective June 23, 2014.  See June 2014 Rating Decision.  The Veteran has not expressed satisfaction with this percentage rating.  Accordingly, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

Additionally, the Veteran was awarded two temporary total evaluations during the appeal period, under 38 C.F.R. § 4.29 (2015).  Thus, relevant medical evidence from the period from July 19, 2010 to September 1, 2010 and from May 2, 1011 to July 1, 2011, is not considered herein.  

In a July 2015 rating decision, the RO awarded entitlement to TDIU, effective from March 17, 2011.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, a TDIU is a derivative claim to a claim for increased rating, and not necessarily a freestanding claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Inasmuch as a TDIU may be available prior to March 17, 2011, and the Veteran has indicated that he has been unemployed since July 1997 due to service-connected PTSD, (see VA Form 21-8940 received in March 2011) the Board finds that the TDIU issue remains part of the pending appeal.

The issue of entitlement to TDIU prior to March 17, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 23, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; however, the totality of the evidence failed to show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, or thinking; and does not result in total occupational and social impairment.

2.  On and after June 23, 2014, the Veteran's PTSD has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 23, 2014, the criteria for a 50 percent disability rating for PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the period beginning on June 23, 2014, the criteria for a disability for PTSD higher than 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on April 22, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA compensation examinations in September 2010, September 2011, June, 2014, and March 2015, assessing and reassessing the severity of his service-connected PTSD.  These examination reports adequately document the Veteran's symptoms as they related to the rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  Accordingly, the Board finds that there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2012.  

The Veteran's PTSD is evaluated as 30 percent disabling prior to June 23, 2014 and as 70 percent disabling from June 23, 2014.  As this is a claim for increased rating, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  

a.  Rating in excess of 30 percent prior to June 23, 2014 

Evidence relevant to the severity of the Veteran's service-connected PTSD prior to June 23, 2014, includes VA outpatient treatment records which show that in April 2009, the Veteran was evaluated for a prolonged exacerbation of PTSD symptoms, including severe anxiety, sleeplessness, agitation, hypervigilance, and panic attacks.  See VA outpatient treatment records dated from April 2009 to April 2010.  Of record during this timeframe are GAF scores of 65, 45, and 48, which reflect (for the 45 and 48), serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 65 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

During a September 2010 VA examination, the Veteran noted continued complaints of nightmares, flashbacks, intrusive thoughts, avoidance, poor sleep, irritability, startle response, hypervigilance and social isolation.  He reported difficulty maintaining interest in things and often does not finish projects.  He stated he had a terrible short term memory, but denied obsessive or ritualistic behaviors.  The Veteran did report panic attacks once per week and depressed mood nearly every day.  He also reported some numbing affect and detachment.  The Veteran reported that although he had been on disability due to his back, his PTSD also interfered with work.  He described interpersonal conflicts with co-workers, bosses, and customers.  He also could not drive in traffic because of nervousness.  However he denied ever losing a job or getting into trouble on the job because of PTSD.  During his 9 years at his last job the Veteran reported missing 10 to 12 days a year due to psychiatric reasons.  The Veteran reported that he had been married for four times, attributing the breakdown of his marriages to PTSD symptoms.  However he described his current 4-year marriage as "excellent."  The Veteran has four children, but only has contact with two.  He denied spending time with others outside his immediate family, but has a very close relationship with a friend that he has known since high school.  The Veteran denied any involvement in social activities or leisure pursuits.  He also reported frequent verbal confrontations with his wife and children.  He reported self-isolation, but that he was able to meet family responsibilities.  

Mental status examination revealed the Veteran was alert and oriented in three spheres.  There was a normal rate and flow of speech, His thought process was linear and logical and he denied experiencing current suicidal ideation, plans, or intent.  The Veteran was appropriately dressed and showered every day.  He denied most delusions or hallucinations, although he did report sometimes seeing a black object.  The diagnoses were moderate to severe major depressive episode, panic disorder, and PTSD.  A GAF score of 47 was assigned, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

During VA examination in September 2011, the Veteran reported distress from depression, anxiety, anger, nightmares, insomnia, and isolation, which the examiner noted appeared to be relatively stable in terms of severity and frequency since his last exam.  He also reported intrusive memories, weekly or more frequent panic attacks, chronic sleep impairment, mild memory loss, and severe depressed mood.  Diagnoses of chronic PTSD, major depressive disorder, and panic disorder were made and a GAF score of 47 was assigned, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The examiner found a flattened affect, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideations, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living.  The examiner concluded the level of occupational and social impairment due to PTSD symptoms resulted in reduced reliability and productivity due to frequent anger outbursts difficulty concentrating and being easily startled by unexpected noises.  The examiner opined that these psychiatric conditions did not render the Veteran unable to secure or maintain substantially gainful employment.  

Subsequently dated VA outpatient treatment records show continued monitoring of the Veteran's PTSD and include reports from psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  Overall the clinical findings from these records are not materially different from those reported on the 2011 VA examination and show that in general the Veteran was attending therapy regularly and indicated some benefit from it.  He continued to have flashbacks, sleep disturbance, and anger problems, but denied irritability.  He complained of feeling angry about a neighbor, but remained in behavioral control despite reactivity.  He was enjoying retirement after 35 years as a service writer for an automotive company.  He had also taken up fishing, had plans to travel throughout the country, and was also president of a local veterans group.  The Veteran was future oriented as he was looking forward to an upcoming relocation to Florida.  

These records also show the Veteran was consistently alert, fully oriented, and appropriately groomed and dressed.  His demeanor was pleasant and friendly, and he interacted and related appropriately with all of his healthcare providers.  His speech was always normal and his thought process was largely coherent, logical, and goal directed with no evidence of hallucinations or delusions.  His mood ranged from mildly anxious and "pissed off" to "okay" and "great" with affect appropriate to content.  His behavior was appropriate to the situation and there was no evidence of gross cognitive impairment or any suicidal or homicidal ideations, intention, or plan.  The Veteran's insight, judgment and impulse control were grossly intact.  Of record during this timeframe are multiple GAF scores that range between 45 and 55, which contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  See VA outpatient treatment records, dated September 2011 to June 2014.

Resolving all doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is for assignment.  Although he experiences symptoms from both the 30 and 50 percent rating criteria, the Board affords significant weight to the September 2011 VA examiner's opinion, which explicitly concluded that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity - the criteria for a 50 percent evaluation.

The evidence does not support, however, the assignment of a 70 percent evaluation for this time period.  Some of the Veteran's symptoms fall into both the 50 percent and 70 percent criteria.  For example, the 2011 VA examiner noted the Veteran had difficulty in adapting to stressful circumstances and neglect of personal appearance and hygiene.  But that same examiner found the Veteran's PTSD was more appropriately evaluated as 50 percent disabling, according to the criteria.  Additionally, although the evidence shows difficulty and conflict within relationships, it does not show an inability to maintain effective relationships.  Rather, although the Veteran is socially isolated, he remains married, has a relationship with 2 of his 4 children, and maintains at least one friendship.   

Furthermore, although there are deficiencies in mood due to near daily depression, and deficiencies in work due to anger difficulty, the Veteran's judgment was not noted to be deficient and his thinking was noted to be normal.  The Veteran's daily depression did not affect the ability to functional independently, rather it caused an intermittent inability to perform activities of daily living.  The Veteran continued to interact with others appropriately throughout the time period.  Moreover, the lay and medical evidence did not contain indications of obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran consistently presented with a flattened, but appropriate affect and alert and oriented in all spheres.  These findings do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

The Veteran's PTSD is significant - he exhibited classic PTSD symptoms including nightmares, intrusive thoughts, sleep impairment, irritability, hypervigilance, and social isolation, but at this time period, he generally functioned fairly well.  By his own account he had a happy marriage and was active in a local veterans group.  Although the Veteran was currently unemployed, by his own admission that termination of employment was primarily due to his medical retirement based on a non-service-connected condition after 35 years of work.  The Veteran has also reported meaningful leisure pursuits including fishing and traveling.  

GAF scores of record consistently range between 45 and 65 indicating moderate to serious symptoms or moderate difficulty in social, occupational or school functioning to serious impairment in those areas.  The Board finds that these GAF scores are commensurate with the newly assigned 50 percent disability rating and characteristic of the moderately severe symptomatology exhibited and observed. 

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to June 23, 2014 is most consistent with a 50 percent rating but no higher.

b. Rating in excess of 70 percent on and after June 23, 2014

A June 23, 2014 VA examination was conducted.  The Veteran reported that his PTSD symptoms, particularly anxiety, intrusive memories, panic attacks, nightmares, sadness, hypervigilance, flashbacks and social isolation, had increased in frequency and severity.  The examiner noted there was depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, a flattened affect, and disturbance of motivation and mood.  There was difficulty in establishing and maintaining effective work and social relations and in adapting to stressful circumstances.  There was suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner rendered Axis I diagnoses of PTSD, major depressive disorder, and panic disorder.  He stated that while these disorders were interconnected, the PTSD appeared to contribute most to the level of social and occupational impairment.  The VA examiner concluded that the Veteran's PTSD symptoms were moderate and most closely manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

Also of record is a March 2015 assessment of the Veteran's employability.  At that time the examiner concluded that the severity and frequency of PTSD symptoms would have a major negative impact on the Veteran's ability to obtain and maintain employment.  The examiner explained that the Veteran would have extreme difficulty working with others and his thought process and difficulty interacting with others would impair his occupational functioning.  However he did not otherwise find the Veteran totally occupationally and socially impaired due to PTSD.

VA outpatient records dated from 2014 to 2015 show the Veteran was attending individual therapy as he found it "very beneficial" and that his current medication regime was effective in treating his symptoms.  He continued to struggle with occasional nightmares, intrusive thoughts, exaggerated startle response, irritability, and hypervigilance, but also reported meaningful leisure pursuits including working on his hotrod, traveling, and spending time with family and friends.  Mental status examinations have generally shown the Veteran to be alert, oriented, attentive, and appropriately groomed.  His speech was normal, logical, relevant, coherent, spontaneous and logically organized.  Mood ranged from "okay" to slightly anxious to stable and affect was appropriate to content.  Thought process was organized and goal directed and thought content was without suicidal or homicidal ideations, intent or plan.  There were no psychotic features and insight, judgment, and impulse control were largely intact.  There were no involuntary movements, psychomotor agitation, or retardation.  GAF scores of 55 and 60 were assigned during this time, which contemplate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

The Board finds that an evaluation in excess of 70 percent is not warranted.  First, the Veteran's symptoms do not rise to the level of total social impairment.  Although the Veteran has difficulty establishing relationships with others, by his own account he enjoyed spending time with family and friends.  The Board also finds it probative that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment for more than 35 years.  This does not constitute total impairment.  

Furthermore, the Veteran's symptoms are not of similar severity, frequency, and duration as required for a 100 percent evaluation.  For example, at no point have the Veteran's symptoms more closely approximated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Treatment records showed the Veteran was alert, oriented, and had organized and goal directed thought processes.  Judgment and insight were intact, and the Veteran was without suicidal ideations.  There was normal speech.  So although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to his PTSD, his overall symptomatology is not consistent with total social and occupational impairment, the criteria for a 100 percent disability rating under DC 9411.

The Board also notes that the estimated GAF scores of 55 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) symptoms social and occupational functioning.  The Board finds that these GAF scores do not provide a basis, alone or with consideration of the other evidence, for assignment of a 100 percent rating for the Veteran's PTSD.

With respect to both timeframes, the Board notes that the Veteran was found to have symptoms associated with major depressive disorder and panic disorder in addition to symptoms of PTSD.  These disorders are not service-connected, but, according to the evidence, cause some level of additional social and occupational impairment.  As discussed above, the 2014 VA examiner stated that these disorders were interconnected, but that PTSD appeared to contribute most to the level of social and occupational impairment.  As the record is unclear, the Board has considered all of the Veteran's psychiatric symptoms in evaluating the severity of the service-connected PTSD.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (noting that the Board may not differentiate between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  Yet, for the reasons discussed herein, the evidence of record does not warrant ratings higher than the currently assigned 50 and 70 percent evaluations for the service-connected PTSD.

c.  Extraschedular consideration

The Board has also considered whether the service-connected lumbar degenerative disease claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD and co-morbid major depressive disorder, and panic disorder.  He has reported, among other symptoms, depression, anxiety, sleep impairment, nightmares, and panic attacks, which are expressly contemplated by the rating criteria.  Furthermore, relevant caselaw and regulations require the consideration of all symptoms that potentially affect social and occupational impairment.  Moreover, ratings in excess of those assigned for the different time periods at issue are provided for certain manifestations of the service-connected PTSD, but the medical evidence shows that those manifestations are not present.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).
ORDER

For the period prior to June 23, 2014, a disability rating of 50 percent, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A disability rating greater than 70 percent for PTSD on and after June 23, 2014 is denied.


REMAND

With respect to the TDIU claim, as noted in the Introduction, the RO granted a TDIU, effective from March 17, 2011 (the date the Veteran met the minimum percentage requirements).  Although the Board granted an increased staged rating for PTSD in this decision, the evaluation is still less than a full 100 percent grant and the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  He has also indicated that he was unemployable due to his service-connected PTSD prior to March 17, 2011.  

When the percentage requirements for consideration for an award of a TDIU are not met, entitlement to benefits on an extra-schedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of Compensation Services in the first instance.  Id.  Because the Board does not have this authority, the Veteran's TDIU claim must be referred for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period prior to March 17, 2011.


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU prior to March 17, 2011 to the Director of Compensation Services for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  This referral should include a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and "all other factors having a bearing on the issue."

2.  When the above development is complete, adjudicate the issue of entitlement to TDIU prior to March 17, 2011, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities.  The AOJ should undertake all development it deems necessary in order to properly consider this issue.

3.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


